DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed June 7th, 2022 have been entered. Claims 1, and 3-20 remain pending in the application. Applicant’s amendments to the claims have overcome each and every Claim Objection alongside each and every 112b, alongside 112a Rejections (concerning claims 1 and 16) previously set forth in the Non-Final Office Action mailed October 20th, 2021 and are hereby withdrawn in light of their correction. However, a 112a Rejection remains as set forth in the pertinent section hereafter.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 17, the limitation “the support member (15) has a transversely-aligned bar (15c) directly and fixedly connected to the two side rails 10a and 10b” are recited. However, applicant’s disclosure does not possess adequate possession of this language, but does note “In contrast, when an element is referred to as being, for example, "directly on," "directly attached" to, "directly connected" to, "directly coupled" with or "directly contacting" another element, there are no intervening elements present” (page 6 final paragraph). Wherein applicant clearly does not seem to possess support for this explicit definition in the drawings themselves where the transversely-aligned bar (15c) clearly possesses an intervening element (either the elements 15a/15b; or the bar 15) between the first frame structure and the second frame structure. As such, the limitation “directly” in “a support member (15) directly connected to each of the two side rails (10a) and (10b)” treated as new matter and is construed as cancelled. Explanation is respectfully requested and amendment is otherwise necessary. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 9, and 11-15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stroud et al. (U.S. Pat. No. 6101647); hereafter "Stroud" in view of Rawls-Meehan et al. (U.S. Pub. No. 20170360212); hereafter "Rawls", Tarplee et al. (U.S. Pub. No. 20150313369); hereafter “Tarplee”, and Aramli (U.S. Pub. No. 20150121619).
Regarding claim 1, Stroud discloses (FIGS. 1 and 2) an adjustable bed system (as illustrated between FIGS. 1 and 2), comprising: 
a first frame structure (22; FIG. 2) comprising: 
two side rails (30/31; FIG. 2) transversely spaced and longitudinally extended and being parallel to each other (As illustrated in FIG. 2), each side rail having an upper end (near 26) and opposite, lower end (near 28); 
an upper rail (26) and a lower rail (28) longitudinally spaced and transversely extended, two ends of the upper rail (26) connected to the upper ends of the two side rails (as illustrated in FIG. 2) and two ends of the lower rail (28) connected to the lower ends of the two side rails (as illustrated in FIG. 2) such that the upper rail and the lower rail are parallel to each other (as illustrated in FIG. 2); and 
a support member (94; FIG. 2) connected to each of the two side rails (through 24/112; FIG. 2) at a position between the upper end and the lower end of said side rail (as illustrated in FIG. 2) such that the two side rails (10a) and (10b), the upper rail (10c), the lower rail (10d) and the support member (94) of the first frame structure (110) are {parallel}; 
a second frame structure (24) disposed on and moveably coupled to the first frame structure (as illustrated between FIGS. 1 and 2); 
a back lifting assembly (about 20; FIG. 2) comprising a back lifting bracket (58/60/98/100/102) pivotally connected to the second frame structure (through 62/110; as illustrated between FIGS. 1 and 2), and a back lifting actuator (90 and constituents; FIG. 2) pivotally connected between the back lifting bracket and the first frame structure (as illustrated in FIG. 2 between the back lifting bracket and the first frame structure underneath) for operably driving the back lifting bracket to pivotally move in an upward rotating direction or a downward rotating direction relative to one of the first frame structure and the second frame structure (as illustrated between FIGS. 1 and 2); wherein the back lifting bracket (58/60/98/100/102; FIG. 2) comprises a transversely extended middle bar (100) and a pair of swing arms (102) transversely spaced and longitudinally extended (As illustrated in FIG. 2), and rigidly connected to ends of the transversely extending middle bar (100, as illustrated in FIG. 2), wherein each of the pair of swing arms (102) has a first end portion (about 100; FIG. 2) and an opposite, second end portion (about 106), wherein the first end portions of the pair of swing arms (102) are pivotally connected to the second frame structure (the upper end portion of the two side rails (52/54/112); as illustrated in FIG. 2), respectively; and 
wherein the back lifting actuator (90 and constituents thereof; FIG. 2) comprises a motor member (90), an outer tube (96) extending from the motor member (90), and an activation rod (threaded rod extending between 96 and 98; FIG. 2) having a first end portion received in the outer tube (96) and an opposite, second end portion (coupled to 98), wherein the activation rod (threaded member between 96 and 98) is engaged with the motor member and configured to be telescopically movable relative to said outer tube according to a direction of motor rotation (as illustrated in FIGS. 1 and 2), wherein the motor member (90) is pivotally connected to the support member (through 94; FIG. 2) of the first frame structure (as previously set forth prior), and the second end portion of the activation rod (threaded member between 96 and 98; FIG. 2) pivotally connected to the middle bar (100) of the back lifting bracket (as illustrated in FIG. 2), or wherein the motor member (90) is pivotally connected to the middle bar (through 96 and threaded member between 98) of the back lifting bracket (through 98), and the second end portion of the activation rod (threaded portion between 96 and 98) pivotally connected to the support member (94) of the first frame structure (as set forth prior).
a leg lifting assembly (about 64/66/116/124/126/128; FIG. 2) comprising a leg lifting bracket (64/66/116/124/126/128) pivotally coupled to the first frame structure (through 68 and 126 as illustrated in FIG. 2), and a leg lifting actuator (116 and constituents) pivotally connected between the leg lifting bracket and the second frame structure (as illustrated in FIG. 2) for operably driving the leg lifting bracket to pivotally move in an upward rotating direction or a downward rotating direction relative to the one of the first frame structure and the second frame structure (as illustrated in FIGS. 1 and 2);
 a plurality of platforms (76-82; FIG. 1) coupled with the first frame structure (through the second frame structure), the second frame structure (through fasteners as recited in Col. 5, lines 31-41: “center support board”), the back lifting assembly (through fasteners as recited in Col. 5, lines 31-41 “head support board”) and the leg lifting assembly (through fasteners, as recited in Col. 5, lines 31-41: “thigh support board” “foot support board”), such that positions of at least one or more of the plurality of platforms (76-82; FIG. 2) are adjustable in accordance with operations of the back lifting assembly and the leg lifting assembly (as illustrated between FIGS. 1 and 2).
However, Stroud does not explicitly disclose a plurality of fans (170) coupled with the plurality of platforms (161)-(164) and adapted for operably providing air circulation in surrounding of the adjustable bed system.
Regardless, Rawls teaches (FIGS. 3a and 4a) a plurality of fans (120/120’; FIGS. 3a/4a) coupled with the plurality of platforms (110A-110D; FIG. 4a) and adapted for operably providing air circulation in surrounding of the adjustable bed system (as illustrated in FIG. 3a).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have modified the platforms and remote control of Stroud (76-82; FIG. 1/FIG. 6) by incorporating the fans and controls thereof of Rawls (120/120’; FIGS. 3a/4a; FIG. 8, as set forth in paragraph 0020: “electromechanical system/PLC controller can receive fan operation instructions/commands from a remote control for the adjustable bed”). Where the results would have been predictable as both Stroud and Rawls are concerned with beds that fold at four points with an articulated back and legs section and use planar platforms to support the mattress thereon. Where further Rawls clarifies in the Abstract that “The mattress thermal management system can be incorporated into a conventional mattress/bed system or into an adjustable bed system”. Where Rawls further advantageously notes in the Abstract that such a system (of fans and controls) induces “a uniform suction flow, a uniform discharge flow, and/or a combined suction/discharge (circulating) flow that enhances the cooling and/or heating rate of the mattress”.
However, Stroud still does not explicitly disclose wherein the support member is expressly directly connected and fixed to the (first set of) side rails.
Regardless, Stroud discloses the claimed invention except for the support member being explicitly directly and fixedly connected to the (first set of) side rails.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have rearranged and otherwise made integral the support member of Stroud to the (first set of) side rails, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70; Howard v. Detroit Stove Works, 150 U.S. 164 (1893). Where the results would have been predictable as Tarplee teaches (FIGS. 2-4) a bedding assembly wherein the support member (correspondent to median bar between 38) similarly is coupled to an actuator that effects the horizontal motion of the device analogous to Stroud; where further illustrated the support member is directly and fixedly connected to the side rails (38; FIG. 3). Where stroud further possesses a similar spanning member between the side rails (34) analogous with the support member of Tarplee. Where advantageously, the use of a lower located actuator pushing upward would simplify enacting forces between the support member and raising back support by being able to actuate upward and permit gravity to and would otherwise offer greater control by directly controlling the translation and lifting of the back support panels comparatively to translation as facilitated by linkages which incur more wear and tear and necessitate more maintenance than a simple actuator or replacement thereof would provide. It is further considered the support member being as conveyed through Tarplee would locate such that a surface of the two side rails, the upper rail, the lower rail, and the support member are all common.
However, while Stroud (in view of Rawls) provides a controller with which the user may engage and determine operation of the system ([0046]: “controller 450 can include two separate controller structures: a first controller providing power and send/receive command/control functionality to the adjustable bed frame 400 and a second controller providing power and send/receive command/control functionality to the thermal management system 10. In such embodiments, the first and second controllers can be electronically connected (e.g., wired or wireless connection)” alongside [0047]), the controller is arbitrary in design/engagement. Stroud (in view of Rawls) does not explicitly disclose LED (light-emitting diode) lights (186) configured to indicate a working condition of the plurality of fans (170), such that when the plurality of fans (170) is working, one of the LED lights (186) is turned on and emits a predetermined color of light.
Regardless Aramli teaches (FIG. 2) a fan system for a bed (as illustrated in FIG. 1) wherein there is a controller that comprises LED (light-emitting diode) lights (28) configured to indicate a working condition of the plurality of fans (24/25), such that when the plurality of fans (24/25) is working, one of the LED lights (28) is turned on and emits a predetermined color of light. Where Aramli clarifies “microcontroller 22 outputs status to LED status lights 28. Status lights may indicate temperature, error code, on/off status or any other suitable status indication” [0054].
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have incorporated the LED light indicators of Aramli (as set forth in FIG. 2, clarified in [0056]) into the generic controller of Stroud (particularly Rawls whose controller particular the fans operation was arbitrary [0047]: “The remote control 460 is not particularly limited. In an embodiment, the remote 460… display to the user the current status of the adjustable bed position and/or the thermal management system (e.g., reflecting confirmation of successfully executed commands as sensed and reported by the controller 450)”). Where the use of LED indicators as Aramli teaches would avail the assembly of Stroud in view of Rawls to immediately convey the status/operation of the system’s fans, and to thereby effectively determine when or if the system is not operating correctly, which avails greater control and diagnostic awareness of the assembly.
Regarding claim 3, Stroud in view of Rawls, Tarplee, and Aramli discloses (Stroud: FIGS. 1 and 2) the adjustable bed system of claim 1, wherein the second frame structure (24/52/54/112; FIG. 2) comprises: 
two side rails (52/112) and (54/112) transversely spaced and longitudinally extended and being parallel to each other (as illustrated in FIG. 2), each side rail (52/112) or (54/112) having two spaced-apart, vertical posts (41) downwards extended into and moveably coupled to a respective one of the two side rails (30) and (31) of the first frame structure (as illustrated between FIGS. 1 and 2); and 
an upper rail (33; FIG. 1), an intermediate rail (120; FIG. 2) and a lower rail (34; FIG. 2) connected to the two side rails (52/112) and (56/112) at an upper portion, an intermediate portion and a lower portion of the two side rails, respectively (as illustrated in FIGS. 1 and 2).
Regarding claim 4, Stroud in view of Rawls, Tarplee, and Aramli discloses (Stroud: FIGS. 2) the adjustable bed system of claim 3, wherein for each side rail (52/112; FIG. 2) or (54/112) of the second frame structure, the two spaced-apart, vertical posts (41; FIG. 2) are located respectively at an upper end portion and a lower end portion of said side rail (as illustrated in FIGS. 2).
Regarding claim 5, Stroud in view of Rawls, Tarplee, and Aramli discloses (Stroud: FIGS. 1-3; Tarplee: FIG. 3) the adjustable bed system of claim 4, wherein the vertical post (41; FIG. 2) located at the lower end portion of said side rail (52/112) or (54/112) is moveable in the respective one of the two side rails (as illustrated in FIGS. 1-3) of the first frame structure between the support member (94; deferring to FIG. 3 of Tarplee) and the lower end of the respective one of the two side rails (30/31) of the first frame structure (as illustrated in FIG. 2 with the vertical post is movable and vertically between the support member (94; deferring to FIG. 3 of Tarplee) and the lower end (about 28; FIG. 2) of the respective one of the two side rails).
Regarding claim 6, Stroud in view of Rawls, Tarplee, and Aramli discloses (Stroud: FIGS. 1-4) the adjustable bed system of claim 3, wherein each vertical post (36/41; FIGS. 2-4) comprises a roller (37; FIGS. 2-4) attached onto its lower end (lower end of 36; FIG. 4), the roller (37) being received and moveable in one of the two side rails of the first frame structure (as illustrated between FIGS. 1 and 2).
Regarding claim 9, Stroud in view of Rawls, Tarplee, and Aramli discloses (Stroud: FIGS. 2) the adjustable bed system of claim 3, wherein 
the leg lifting bracket (64/66/116/124/126/128; FIG. 2) comprises a middle bar (126) and a pair of swing arms (128), wherein the pair of swing arms (128) is transversely spaced and longitudinally extended, and rigidly connected to ends of the transversely extending middle bar (126; as illustrated in FIG. 2), and each of the pair of swing arms (128) has a first end portion (near 126) and an opposite, second end portion (near 130), wherein the first end portions of the pair of swing arms (128) are disposed and moveable on the support member (94, through 110 and 52; FIG. 2; deferring to FIG. 3 of Tarplee) of the first frame structure (as set forth in claim 2 prior by connection through 24 and 112); and 
the leg lifting actuator (116 and constituents thereof; FIG. 2) comprises a motor member (116), an outer tube (122) extending from the motor member (116), and an activation rod (threaded member between 122 and 124; FIG. 2) having a first end portion received in the outer tube (as illustrated in FIG. 2) and an opposite, second end portion (near 124; FIG. 2), wherein the activation rod (threaded portion between 122 and 124) is engaged with the motor member (through 122) and configured to be telescopically movable relative to said outer tube (122) according to a direction of motor rotation (as illustrated between FIGS. 1 and 2, wherein the motor member (116) is pivotally connected to the intermediate rail (120; FIG. 2) of the second frame structure (as illustrated in FIG. 2), and the second end portion of the activation rod (threaded portion between 122 and 124) pivotally connected to the middle bar (126) of the leg lifting bracket (through 124; as illustrated in FIG. 2), or wherein the motor member (116) is pivotally connected to the middle bar (126) of the leg lifting bracket (as illustrated in FIG. 2), and the second end portion of the activation rod (threaded portion between 122 and 124) pivotally connected to the intermediate rail (120; FIG. 2) of the second frame structure (as illustrated in FIG. 2).
Regarding claim 11, Stroud in view of Rawls, Tarplee, and Aramli discloses (Stroud: FIGS. 1 and 2) the adjustable bed system of claim 9, wherein the plurality of platforms (76-82; FIG. 1) comprises 
a back platform (76) mounted on the back lifting bracket (as set forth in Col. 5, lines 31-41), such that the back platform (76) is rotatable around a lower side of the back platform (76) in a back platform forward direction or a back platform backward direction (as illustrated in FIG. 1 and conveyed through FIG. 2; 
a seat platform (78) mounted on the two side rails (52) and (54) of the second frame structure (as illustrated in FIGS. 1 and 2, clarified in Col. 5, lines 31-41); 
a thigh platform (80; FIGS. 1 and 2) mounted on the leg lifting bracket (through 64/66 as illustrated between FIGS. 1 and 2 and clarified in Col. 5, lines 31-41) with an upper side (about hinge axis 68; FIG. 2) being hinged with a lower side of the seat platform (through 52/54 and 68) through a first hinge (68; FIG. 2), such that the thigh platform (80) is rotatable around a rotating axis of the first hinge (68) in a thigh platform forward direction or a thigh platform backward direction (as illustrated and conveyed through FIGS. 1 and 2); and 
a leg platform (82; FIG. 2) with an upper side of the leg platform (nearest hinge axis 74; FIG. 2) being hinged with a lower side of the thigh platform (leftmost end of 64/66; FIG. 2) through a second hinge (74; FIG. 2), such that the leg platform (82) is rotatable around a rotating axis of the second hinge (as illustrated and conveyed through FIGS. 1 and 2).
Regarding claim 12, Stroud in view of Rawls, Tarplee, and Aramli discloses (Stroud: FIGS. 1 and 2) the adjustable bed system of claim 11, wherein the back lifting assembly (about 20; FIG. 2) further comprises a pair of back support tubes (104; FIG. 2), each back support tube[[s]] (104; FIG. 2) having a first end pivotally connected to the upper rail (26) of the first frame structure (as illustrated between FIGS. 1 and 2), and an opposite, second end (about 106; FIG. 2) pivotally connected to the back platform (through 106, where the back platform is connected by abutting to lift the back platform up and down).
Regarding claim 13, Stroud in view of Rawls, Tarplee, and Aramli discloses (Stroud: FIGS. 1 and 2) the adjustable bed system of claim 12, wherein the leg lifting assembly (about 64/66/116/124/126/128; FIG. 2) further comprises a pair of leg support tubes (132; FIG. 2), each leg support tubes (132; FIG. 2) having a first end pivotally connected to [[the]] a lower rail (34; FIG. 2) of the second frame structure (as illustrated in FIG. 2), and an opposite, second end (nearest 136; FIG. 2) pivotally connected to the leg platform (through 136; as understood and conveyed between FIGS. 1 and 2).
Regarding claim 14, Stroud in view of Rawls, Tarplee, and Aramli discloses (Stroud: FIGS. 1; Rawls: FIGS. 3a and 4a) the adjustable bed system of claim 1, wherein one or more of the plurality of platforms (Stroud: 76-82; FIGS. 1 and 2) have a plurality of openings (Rawls: as illustrated in FIG. 4a), and wherein the plurality of fans (Rawls: 120/120’; FIGS. 3a/4a) is mounted onto said one or more platforms (Stroud: 76-82; FIG. 1) such that each of the plurality of openings accommodates a respective fan of the plurality of fans (as set forth previously in claim 1 prior).
Regarding claim 15, Stroud in view of Rawls, Tarplee, and Aramli discloses (Stroud: FIGS. 6; Rawls: FIG. 8) the adjustable bed system of claim 1, further comprising a controller (Stroud: as illustrated in FIG. 6; Rawls: as illustrated in FIG. 8; the combination as set forth in claim 1 prior) configured to control operations of the back lifting actuator (as understood through the controls availed by Stroud: FIG. 6), the leg lifting actuator (as understood through the controls availed by Stroud: FIG. 6) and the plurality of fans (as understood through the combination of Rawls’ fans and controls into the platforms and control of Stroud respectively as set forth previously in claim 1 prior), respectively.
Regarding claim 19, Stroud discloses (FIGS. 1 and 2) an adjustable bed system (as illustrated between FIGS. 1 and 2), comprising: 
a first frame structure (22; FIG. 2); 
a second frame structure (24) disposed on and moveably coupled to the first frame structure (as illustrated between FIGS. 1 and 2); 
a back lifting assembly (about 20; FIG. 2) comprising a back lifting bracket (58/60/98/100/102) pivotally connected to the second frame structure (through 62/110; as illustrated between FIGS. 1 and 2), and a back lifting actuator (90 and constituents; FIG. 2) pivotally connected between the back lifting bracket and the first frame structure (as illustrated in FIG. 2 between the back lifting bracket and the first frame structure underneath) for operably driving the back lifting bracket to pivotally move in an upward rotating direction or a downward rotating direction relative to one of the first frame structure and the second frame structure (as illustrated between FIGS. 1 and 2)
a leg lifting assembly (about 64/66/116/124/126/128; FIG. 2) comprising a leg lifting bracket (64/66/116/124/126/128) pivotally coupled to the first frame structure (through 68 and 126 as illustrated in FIG. 2), and a leg lifting actuator (116 and constituents) pivotally connected between the leg lifting bracket and the second frame structure (as illustrated in FIG. 2) for operably driving the leg lifting bracket to pivotally move in an upward rotating direction or a downward rotating direction relative to the one of the first frame structure and the second frame structure (as illustrated in FIGS. 1 and 2);
a plurality of platforms (76-82; FIG. 1) coupled with the first frame structure (through the second frame structure), the second frame structure (through fasteners as recited in Col. 5, lines 31-41: “center support board”), the back lifting assembly (through fasteners as recited in Col. 5, lines 31-41 “head support board”) and the leg lifting assembly (through fasteners, as recited in Col. 5, lines 31-41: “thigh support board” “foot support board”), such that positions of at least one or more of the plurality of platforms (76-82; FIG. 2) are adjustable in accordance with operations of the back lifting assembly and the leg lifting assembly (as illustrated between FIGS. 1 and 2).
However, Stroud does not explicitly disclose a plurality of fans (170) coupled with the plurality of platforms (161)-(164) and adapted for operably providing air circulation in surrounding of the adjustable bed system.
Regardless, Rawls teaches (FIGS. 3a and 4a) a plurality of fans (120/120’; FIGS. 3a/4a) coupled with the plurality of platforms (110A-110D; FIG. 4a) and adapted for operably providing air circulation in surrounding of the adjustable bed system (as illustrated in FIG. 3a).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have modified the platforms and remote control of Stroud (76-82; FIG. 1/FIG. 6) by incorporating the fans and controls thereof of Rawls (120/120’; FIGS. 3a/4a; FIG. 8, as set forth in paragraph 0020: “electromechanical system/PLC controller can receive fan operation instructions/commands from a remote control for the adjustable bed”). Where the results would have been predictable as both Stroud and Rawls are concerned with beds that fold at four points with an articulated back and legs section and use planar platforms to support the mattress thereon. Where further Rawls clarifies in the Abstract that “The mattress thermal management system can be incorporated into a conventional mattress/bed system or into an adjustable bed system”. Where Rawls further advantageously notes in the Abstract that such a system (of fans and controls) induces “a uniform suction flow, a uniform discharge flow, and/or a combined suction/discharge (circulating) flow that enhances the cooling and/or heating rate of the mattress”.
However, while Stroud (in view of Rawls) provides a controller with which the user may engage and determine operation of the system ([0046]: “controller 450 can include two separate controller structures: a first controller providing power and send/receive command/control functionality to the adjustable bed frame 400 and a second controller providing power and send/receive command/control functionality to the thermal management system 10. In such embodiments, the first and second controllers can be electronically connected (e.g., wired or wireless connection)” alongside [0047]), the controller is arbitrary in design/engagement. Stroud (in view of Rawls) does not explicitly disclose LED (light-emitting diode) lights (186) configured to indicate a working condition of the plurality of fans (170), such that when the plurality of fans (170) is working, one of the LED lights (186) is turned on and emits a predetermined color of light.
Regardless Aramli teaches (FIG. 2) a fan system for a bed (as illustrated in FIG. 1) wherein there is a controller that comprises LED (light-emitting diode) lights (28) configured to indicate a working condition of the plurality of fans (24/25), such that when the plurality of fans (24/25) is working, one of the LED lights (28) is turned on and emits a predetermined color of light. Where Aramli clarifies “microcontroller 22 outputs status to LED status lights 28. Status lights may indicate temperature, error code, on/off status or any other suitable status indication” [0054].
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have incorporated the LED light indicators of Aramli (as set forth in FIG. 2, clarified in [0056]) into the generic controller of Stroud (particularly Rawls whose controller particular the fans operation was arbitrary [0047]: “The remote control 460 is not particularly limited. In an embodiment, the remote 460… display to the user the current status of the adjustable bed position and/or the thermal management system (e.g., reflecting confirmation of successfully executed commands as sensed and reported by the controller 450)”). Where the use of LED indicators as Aramli teaches would avail the assembly of Stroud in view of Rawls to immediately convey the status/operation of the system’s fans, and to thereby effectively determine when or if the system is not operating correctly, which avails greater control and diagnostic awareness of the assembly.

Claims 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stroud in view of Rawls, Tarplee, and Aramli in further view of Sheppard (U.S. Pub. No. 20130019407).
Regarding claim 7, Stroud in view of Rawls, Tarplee, and Aramli discloses (Stroud: FIGS. 2) the adjustable bed system of claim 6, wherein each of the two side rails (Stroud: 30/31; FIG. 2) of the first frame structure (22) is formed for receiving the rollers (37; FIG. 2) of the two spaced-apart, vertical posts (41; FIG. 2).
However, Stroud does not explicitly disclose wherein the two side rails are formed of a C-shape steel for receiving the rollers of the two spaced-apart vertical posts.
Regardless, Sheppard teaches (FIG. 5) two side rails (56; FIG. 5) that are formed of a C-shape steel (As illustrated in FIG. 5) for receiving rollers (as illustrated in FIG. 5) of two spaced apart vertical posts (extending downward from 48; FIG. 5)
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have substituted the L-shaped steel and mechanisms of connection of Stroud (as illustrated in FIGS. 3 and 4) with the C-shaped steel and the mechanisms of connection in Sheppard (as illustrated in FIG. 5). Where the results would have been predictable as both Stroud and Sheppard are concerned with raised (by vertical posts) articulated bedding assembly carriages. Where further it is considered advantageous that the use of a C-shaped steel (and connections thereof) as Sheppard uses (As illustrated in FIG. 5) in place of the L-shaped steel (And connections thereof) as Stroud uses (As illustrated in FIGS. 3 and 4) would simplify the construction of the bedding assembly by reducing the number of fasteners necessary about the roller by at least two (Stroud’s upper connective vertical bolts and nuts, and at least one of the transverse/horizontal nuts), which would further reduce the number of connections that could uncouple or loosen from ambient oscillations in the bedding assembly (such as by motion of the user or the fans of the combination of Stroud and Rawls), further securing the assemblage of the bedding assembly.
Regarding claim 10, Stroud in view of Rawls, Tarplee, and Aramli discloses (Stroud: FIGS. 2) the adjustable bed system of claim 9, 
However, Stroud does not disclose wherein the first end portion of each swing arm of the leg lifting bracket is equipped with a leg lifting wheel that is operably rotatable on the support member of the first frame structure.
Regardless, Sheppard teaches (FIG. 5) a support member (transverse bar spanning between 48; FIG. 5), where the left lifting bracket (44 and constituent elements thereof; FIG. 5) is equipped with a leg lifting wheel (circular distal ends of 44; FIG. 5) that is supported by and operably rotatable on the support member (through fixed connected members 48; FIG. 5) of the first frame structure (the elements of the support member connected to the first frame structure 56; FIG. 5).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have incorporated the leg lifting wheels and support member tracks of Sheppard (circular distal ends of 44 and the tracks 48 coupled to the transverse support member (transverse bar)) into the support member and middle bar of Stroud (94 and 126; FIG. 2). Where the results would have been obvious as both Stroud and Sheppard are concerned with articulated bedding assemblies that utilize articulated bracket assemblies and rollers along the first frame structure. Where advantageously, as Sheppard notes in paragraph 0037 that the “central cross bar 44 is connected to the sliding member 48. The central cross bar 44 allows the transportation of the bed frame 12 easier”, wherein it is considered that the assemblage of Stroud requires at a minimum a more meticulous disassembly/assembly of the pivots about 68 and 110 (FIG. 2), alongside the removal of either bolts 107 or 109 (FIG. 5) which may necessitate further removal of the plates 52/54 (FIG. 2); while the disassembly/assembly of Sheppard only necessitates (FIG. 5) fitting the cross bar 44 into the sliding members 48 and coupling the end 50 to the motor (As illustrated in FIG. 5). Thereby simplifying construction and allowing easier assembly/disassembly which grants easier transport as Sheppard describes (paragraph 0037). 
Claim 8, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stroud in view of Tarplee and Sheppard.
Regarding claim 16, Stroud discloses (Stroud: 1 and 2) an adjustable bed system (as illustrated between FIGS. 1 and 2), comprising: 
a first frame structure (22; FIG. 2) comprising: 
two side rails (30/31; FIG. 2) transversely spaced and longitudinally extended and being parallel to each other (As illustrated in FIG. 2), each side rail having an upper end (near 26) and opposite, lower end (near 28); 
an upper rail (26) and a lower rail (28) longitudinally spaced and transversely extended, two ends of the upper rail (26) connected to the upper ends of the two side rails (as illustrated in FIG. 2) and two ends of the lower rail (28) connected to the lower ends of the two side rails (as illustrated in FIG. 2) such that the upper rail and the lower rail are parallel to each other (as illustrated in FIG. 2); and 
a support member (94; FIG. 2) connected to each of the two side rails (through 24/112; FIG. 2) at a position between the upper end and the lower end of said side rail (as illustrated in FIG. 2) such that the two side rails (10a) and (10b), the upper rail (10c), the lower rail (10d) and the support member (15) of the first frame structure (110) are {parallel}; 
a second frame structure (24) disposed on and moveably coupled to the first frame structure (as illustrated between FIGS. 1 and 2); 
a back lifting assembly (about 20; FIG. 2) comprising a back lifting bracket (58/60/98/100/102) pivotally connected to the second frame structure (through 62/110; as illustrated between FIGS. 1 and 2), and a back lifting actuator (90 and constituents; FIG. 2) pivotally connected between the back lifting bracket and the first frame structure (as illustrated in FIG. 2 between the back lifting bracket and the first frame structure underneath) for operably driving the back lifting bracket to pivotally move in an upward rotating direction or a downward rotating direction relative to one of the first frame structure and the second frame structure (as illustrated between FIGS. 1 and 2);
a leg lifting assembly (about 64/66/116/124/126/128; FIG. 2) comprising a leg lifting bracket (64/66/116/124/126/128) pivotally coupled to the first frame structure (through 68 and 126 as illustrated in FIG. 2), and a leg lifting actuator (116 and constituents) pivotally connected between the leg lifting bracket and the second frame structure (as illustrated in FIG. 2) for operably driving the leg lifting bracket to pivotally move in an upward rotating direction or a downward rotating direction relative to the one of the first frame structure and the second frame structure (as illustrated in FIGS. 1 and 2)
However, Stroud does not explicitly disclose wherein the first end portion of each swing arm of the leg lifting bracket is equipped with a leg lifting wheel that is supported by and operably rotatable on the support member of the first frame structure.
Regardless, Sheppard teaches (FIG. 5; Modified FIG. 1) a support member (transverse bar spanning between 48; FIG. 5), where the leg lifting bracket (44 and constituent elements thereof; FIG. 5) is equipped with a leg lifting wheel (circular distal ends of 44; FIG. 5) that is supported by and operably rotatable on the support member (through fixed connected members 48; FIG. 5) of the first frame structure (the elements of the support member connected to the first frame structure 56; FIG. 5), alongside two longitudinally-aligned support arms (Modified FIG. 5)) spaced-apart connected to the transversely-aligned bar (as illustrated in Modified FIG. 5) that support the leg lifting wheels (as illustrated in Modified FIG. 5).

    PNG
    media_image1.png
    355
    745
    media_image1.png
    Greyscale

Modified FIG. 5
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have incorporated the leg lifting wheels and support member tracks (longitudinally aligned support arms) of Sheppard (circular distal ends of 44 and the tracks 48 coupled to the transverse support member (transverse bar); as illustrated in FIG. 1/Modified FIG. 1) into the support member and middle bar of Stroud (94 and 126; FIG. 2). Where the results would have been obvious as both Stroud and Sheppard are concerned with articulated bedding assemblies that utilize articulated bracket assemblies and rollers along the first frame structure. Where advantageously, as Sheppard notes in paragraph 0037 that the “central cross bar 44 is connected to the sliding member 48. The central cross bar 44 allows the transportation of the bed frame 12 easier”, wherein it is considered that the assemblage of Stroud requires at a minimum a more meticulous disassembly/assembly of the pivots about 68 and 110 (FIG. 2), alongside the removal of either bolts 107 or 109 (FIG. 5) which may necessitate further removal of the plates 52/54 (FIG. 2); while the disassembly/assembly of Sheppard only necessitates (FIG. 5) fitting the cross bar 44 into the sliding members 48 and coupling the end 50 to the motor (As illustrated in FIG. 5). Thereby simplifying construction and allowing easier assembly/disassembly which grants easier transport as Sheppard describes (paragraph 0037).
However, Stroud still does not explicitly disclose wherein the support member is expressly directly connected and fixed to the (first set of) side rails.
Regardless, Stroud discloses the claimed invention except for the support member being explicitly directly and fixedly connected to the (first set of) side rails.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have rearranged and otherwise made integral the support member of Stroud to the (first set of) side rails, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70; Howard v. Detroit Stove Works, 150 U.S. 164 (1893). Where the results would have been predictable as Tarplee teaches (FIGS. 2-4) a bedding assembly wherein the support member (correspondent to median bar between 38) similarly is coupled to an actuator that effects the horizontal motion of the device analogous to Stroud; where further illustrated the support member is directly and fixedly connected to the side rails (38; FIG. 3). Where stroud further possesses a similar spanning member between the side rails (34) analogous with the support member of Tarplee. Where advantageously, the use of a lower located actuator pushing upward would simplify enacting forces between the support member and raising back support by being able to actuate upward and permit gravity to and would otherwise offer greater control by directly controlling the translation and lifting of the back support panels comparatively to translation as facilitated by linkages which incur more wear and tear and necessitate more maintenance than a simple actuator or replacement thereof would provide. It is further considered the support member being as conveyed through Tarplee would locate such that a surface of the two side rails, the upper rail, the lower rail, and the support member are all common.
Regarding claim 8, Stroud in view of Sheppard discloses (Stroud: FIGS. 1 and 2) the adjustable bed system of claim 16, wherein 
the back lifting bracket (58/60/98/100/102; FIG. 2) comprises a middle bar (100) and a pair of swing arms (102), wherein the pair of swing arms (102) is transversely spaced and longitudinally extended (As illustrated in FIG. 2), and rigidly connected to ends of the transversely extending middle bar (100, as illustrated in FIG. 2), and each of the pair of swing arms (102) has a first end portion (about 100; FIG. 2) and an opposite, second end portion (about 106), wherein the first end portions of the pair of swing arms (102) are pivotally connected to the upper end portion of the two side rails (52/54/112) of the second frame structure (as illustrated in FIG. 2), respectively; and 
the back lifting actuator (90 and constituents thereof; FIG. 2) comprises a motor member (90), an outer tube (96) extending from the motor member (90), and an activation rod (threaded rod extending between 96 and 98; FIG. 2) having a first end portion received in the outer tube (96) and an opposite, second end portion (coupled to 98), wherein the activation rod (threaded member between 96 and 98) is engaged with the motor member and configured to be telescopically movable relative to said outer tube according to a direction of motor rotation (as illustrated in FIGS. 1 and 2), wherein the motor member (90) is pivotally connected to the support member (through 92; FIG. 2) of the first frame structure (as previously set forth in claim 2 prior), and the second end portion of the activation rod (threaded member between 96 and 98; FIG. 2) pivotally connected to the middle bar (100) of the back lifting bracket (as illustrated in FIG. 2), or wherein the motor member (90) is pivotally connected to the middle bar (through 96 and threaded member between 98) of the back lifting bracket (through 98), and the second end portion of the activation rod (threaded portion between 96 and 98) pivotally connected to the support member (94; deferring to FIG. 3 of Tarplee) of the first frame structure (as set forth in claim 2 prior). 
Regarding claim 17, Stroud in view of Sheppard discloses (Stroud: FIGS. 1 and 2; Sheppard: Modified FIG. 5) the adjustable bed system of claim 16, wherein the support member (Stroud: 94; FIG. 2; Sheppard: Modified FIG. 5; deferring to FIG. 3 of Tarplee) has a transversely-aligned bar (as illustrated in FIGS. 1 and 2) wherein the transversely aligned bar is {{directly}} connected to the two side rails (where ‘directly’ is construed as set forth in the 112a section), and two longitudinally-aligned support arms (Sheppard: Modified FIG. 5) spaced-apart connected to the transversely-aligned bar (Sheppard: Modified FIG. 5, as set forth in claim 16 above).
Regarding claim 18, Stroud in view of Sheppard discloses (Stroud: FIGS. 1 and 2; Sheppard: Modified FIG. 5) the adjustable bed system of claim 17, wherein the leg lifting wheel (Sheppard: as set forth in claim 16) on the first end portion of each swing arm (Sheppard: as illustrated in Modified FIG. 5) of the leg lifting bracket (as considered in claim 16 prior) is supported by and operably rotatable on a respective one of the two longitudinally-aligned support arms (Sheppard: as illustrated in Modified FIG. 5) of the support member (Sheppard: Modified FIG. 5).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Stroud in view of Rawls, Tarplee and Aramli in further view of Parish et al. (U.S. Pub. No. 20150247656); hereafter “Parish”.
Regarding claim 20, Stroud in view of Rawls, Tarplee and Aramli discloses the adjustable bed system of claim 1. 
However, although Stroud (in view of Rawls) discloses that the controller can be wired ([0046]: “In such embodiments, the first and second controllers can be electronically connected (e.g., wired or wireless connection), for example in a master-slave arrangement”) Stroud (in view of Rawls) does not explicitly disclose further comprising USB (universal serial bus) ports for interfacing with a control box of the adjustable bed system by a user when needed.
Regardless, Parish teaches a bedding fan system where there is a controller provided ([0038]: “control unit”) that utilizes a USB (universal Serial Bus) ([0038]: “communicate with one or more external devices via a Universal Serial Bus”) for interfacing with a control box of the adjustable bed system by a user when needed ([0038]: “to transfer or download data to the external devices or to receive commands from the external device”)
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have incorporated the USB port and connection system of Parish ([0038]) into the controller of Stroud (in view of Rawls). Where the results would have been predictable as the controller for Parish is similarly being used for a bed fan system as Rawls has been combined to accomplish, and Rawls further clarifies in [0046] that the controller may be through a wired connection to the control unit, through a master-slave unit that is known in the art to be a programmable element and would thereby receive or download data analogously as Parish sets forth. Where the operation of Stroud (in view of Rawls in particular) would continue to avail functionality of the bed and fans as Rawls previously establishes, while availing another form of modular connection with the system comparatively to a hard wired system; thereby permitting the firmware of the system to be updated and maintenance as necessary, and making such updates capable of being facilitated by the user themselves comparatively to a shop or expert, improving the convenience of Stroud (in view of Rawls).
Response to Arguments
Applicant’s arguments, see Remarks (pages 12-14), filed June 7th, 2022, with respect to Claim Objections, 112b Rejections alongside several 112a Rejections have been fully considered and are persuasive.  The Claim Objections, 112b Rejections alongside several 112a Rejections (pertinent claims 1 and 16) of May 2nd, 2022 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1, 3-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Notably, Tarplee is introduced to discuss a support member that is directly and fixedly connected to the side rails, Aramli is introduced to address LEDs as one form of indicator (which Rawls provides generically), and Parish is introduced as one form of connection between master-slave bussing systems (which Rawls provides generically).
In view of the prior art and rationale in the Rejections in the pertinent sections above, the claims are rejected under 103 under Stroud in view of Rawls, Tarplee, Aramli and Parish alongside Stroud in view of Tarplee and Sheppard (with combinations therewith).
Conclusion
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE HALL/Examiner, Art Unit 3673          
                                              
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                                                 
7/18/2022